EXAMINER’S AMENDMENT

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In line 11 of claim 1: “… wherein the pixel driving circuit …” should be changed to --… the pixel driving circuit …--;
In line 26 of claim 1: “… light-emitting element groups, …” should be changed to --… light-emitting element groups; …--; 
In line 27 of claim 1: “… shift register circuit, or …” should be changed to --… shift register circuit; and …--; 
In line 31 of claim 1: “… the organic light-emitting element rows; …” should be changed to --… the organic light-emitting element rows, …--; 
In line 33 of claim 1: “… detection shift register circuits: …” should be changed to --… detection shift register circuits, …--; 
In lines 40-41 of claim 1: “… wherein one end …” should be changed to --… one end …--; 

In lines 46-47 of claim 1: “… a second detection shift register circuit: …” should be changed to --… a second detection shift register circuit, …--; 
In line 51 of claim 1: “… n=m*k, …” should be changed to --… n=m*k, wherein n, m and k ≥ 1 and n, m and k are integers, …--; 
In line 56 of claim 1: “… wherein one end …” should be changed to --… one end …--; 
In lines 60-61 of claim 1: “… j ≥ 1; or …” should be changed to --… j ≥ 1, and …--; 
In lines 62-63 of claim 1: “… a plurality of third detection shift register circuits: …” should be changed to --… a plurality of third detection shift register circuits, …--;  
In line 70 of claim 1: “… and wherein a number of …” should be changed to --… a number of …--; 
In line 71 of claim 1: “… element groups; wherein …” should be changed to --… element groups, and …--; 
In line 74 of claim 1: “… wherein one end …” should be changed to --… one end …--; 
In line 77 of claim 1: “… and wherein a signal …” should be changed to --… and a signal …--; 
In line 1 of claim 3: “… claim  1, …” should be changed to --… claim 1, …--; 
In line 5 of claim 3: “… element group; wherein the first alpha detection …” should be changed to --… element group, and the first alpha detection …--; 

In line 17 of claim 3: “… element group  , and the integrated driving circuit …” should be changed to --… element group, and the integrated driving circuit …--; 
In line 1 of claim 5: “… claim  1, …” should be changed to --… claim 1, …--; 
In lines 4-5 of claim 5: “… wherein the second beta shift register circuit …” should be changed to --… the second beta shift register circuit …--; 
In line 6 of claim 5: “… wherein the second alpha detection shift registers …” should be changed to --… the second alpha detection shift registers …--; 
In lines 9-10 of claim 5: “… element group; wherein the second beta detection shift register …” should be changed to --… element group, the second beta detection shift register …--; 
In line 1 of claim 7: “… claim  1 , …” should be changed to --… claim 1, …--; 
In line 20 of claim 7: “… wherein the integrated driving …” should be changed to --… the integrated driving …--; 
In line 3 of claim 11: “… wherein the display region comprises: …” should be changed to --… the display region comprising: …--; 
In line 6 of claim 11: “… wherein ith …” should be changed to --… and ith …--; 
In line 12 of claim 11: “… wherein the pixel driving circuit …” should be changed to --… the pixel driving circuit …--; 
In line 22 of claim 11: “… wherein the integrated driving circuit …” should be changed to --… the integrated driving circuit …--; 
In line 32 of claim 11: “… by using the integrated driving circuit, provide …” should be changed to --… and by using the integrated driving circuit, providing …--; 
In lines 37-38 of claim 11: “… light-emitting element groups, …” should be changed to --… light-emitting element groups; …--; 
In line 43 of claim 11: “… n=m*k, or …” should be changed to --… n=m*k, wherein n, m and k ≥ 1 and n, m and k are integers; and …--; 
In line 47 of claim 11: “… a number of organic light-emitting element rows; …” should be changed to --… a number of organic light-emitting element rows, …--; 
In line 49 of claim 11: “… detection shift register circuits: …” should be changed to --… detection shift register circuits, …--; 
In line 61 of claim 11: “… circuit and by using …” should be changed to --… circuit, and by using …--; 
In line 72 of claim 11: “… element group; …” should be changed to --… element group, …--; 
In line 74 of claim 11: “… register circuit: …” should be changed to --… register circuit, …--; 
In line 82 of claim 11: “… element group; …” should be changed to --… element group, …--; 
In line 85 of claim 11: “… cyclically; …” should be changed to --… cyclically, …--; 
In line 87 of claim 11: “… circuit and by using …” should be changed to --… circuit, and by using …--; 
In line 98 of claim 11: “… element group; and …” should be changed to --… element group, and …--; 
In line 100 of claim 11: “… detection shift register circuits: …” should be changed to --… detection shift register circuits, …--; 
In line 107 of claim 11: “… wherein the organic light-emitting element group …” should be changed to --… the organic light-emitting element group …--; 
In line 109 of claim 11: “… wherein each group …” should be changed to --… each group …--; 
In line 112 of claim 11: “… wherein the detection phase …” should be changed to --… the detection phase …--; 
In line 115 of claim 11: “… wherein in the detection phase, …” should be changed to --… in the detection phase, …--; 
In lines 116-117 of claim 11: “… the detection circuit, by using …” should be changed to --… the detection circuit, and by using …--; 
In line 118 of claim 11: “… circuit comprising: …” should be changed to --… circuit comprise: …--; 
In line 125 of claim 11: “… wherein in the third beta detection phase, …” should be changed to --… in the third beta detection phase, …--; 
In line 130 of claim 11: “… wherein the beta enabling signal …” should be changed to --… the beta enabling signal …--; 
In line 3 of claim 15: “… wherein the display region comprises: …” should be changed to --… the display region comprising: …--; 
In lines 6-7 of claim 15: “… wherein ith …” should be changed to --… and ith …--; and 
In line 23 of claim 15: “…the organic light-emitting element; …” should be changed to --… the organic light-emitting element, …--.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday during 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691